Case 1:07-cv-02500-RDB Document 282 Filed 01/24/20 Page 1of3

<ypoRE
Oe [ SO,
oy te
ea) we
any
JOHN A. OLSZEWSKI, JR. JAMES R. BENJAMIN, JR., County Attorney
County Executive Office of Law

January 24, 2020

The Honorable Richard D. Bennett
United States District Judge

101 W. Lombard Street

Baltimore, Maryland 21202

Re: EEOC v. Baltimore County, et al.
Civil Action No. RDB-07-02500

Dear Judge Bennett:

The purpose of this letter is to alert the Court about a new and unexpected
development in the above case.

On January 21, 2020, EEOC provided its Expert Disclosure and the 616 page
report of Erich Cromwell, an economist employed by the EEOC. We have not had
the opportunity to review thoroughly the report and the appendices and the County’s
entire team met today at 2:00 p.m. to do so. It appears that the approximate 2.5
million rows of spreadsheet data supplied by the County to the EEOC may have
contained an error in what is known as the SQL code. Without getting into a detailed
explanation about this code, we will get that worked out with EEOC.

But, as stated, my purpose in writing you, is to bring to your attention to the
fact that EEOC’s expert calculates “owed interest’ as determined by the Internal
Revenue Service for the underpayment of taxes (26 U.S.C. § 6621). Interest rates
are calculated through December 2019 and compounded monthly. Total “owed
interest” is $2,563,916.00, based on the experts calculated damages of
$5,965,220.00 prior to July 1, 2016. Mr. Cromwell also calculates damages after
July 1, 2016 to be $553,376.13. Based upon this figure he calculates $73,440.72
additional “owed interest.” Thus, the total owed interest claimed is $2,637,356.72.

il

Historic Courthouse | 400 Washington Avenue | Towson, Maryland 21204 | Phone 410-887-4420 | Fax 410-296-0931
www.baltimorecountymd.gov
Case 1:07-cv-02500-RDB Document 282 Filed 01/24/20 Page 2 of 3

This is surprising in light of EEOC’s prior representations to this Court and
the Fourth Circuit:

The EEOC understands or [sic] that the amount of an award of
monetary relief in this case could be substantial, that “[r]etroactive
liability could be devasting for pension funds, “ and the “harm would
fall on innocent third parties,” including county tax payers, as well as
current and retired employees. See Manhart, 435 U.S. at 722-23. The
EEOC has no desire to inflict such hardship on Defendant, its residents
or its employees, and is committed to exploring ways to reduce such an
impact after a decision is reached on the threshold issue presented in
this motion.

(EEOC Memorandum, ECF No. 241-1 at page 20).

Additionally, to the best of my knowledge and recollection, the expert report
is the first time that the EEOC has asserted its entitlement to owed interest.

In EEOC’s August 2, 2019 status letter to the Court, the EEOC advised the
Court that “the EEOC does not intend to pursue liquidated damages...” (ECF No.
262, p. 1). In addition, the County alerted the Court in that letter to additional
possible damages issues, which did not include owed interest, because the EEOC
had not made any assertion that it was entitled to owed interest. Certainly, this is an
issue that should have been raised by the EEOC and addressed by the parties at the
lengthy hearing the Court conducted on October 16, 2019.

By failing to raise the issue of owed interest prior to the filing of its expert
report, EEOC has waived its right to claim owed interest in this case. In its
Memorandum Opinion of October 28, 2019, the Court ruled that the “County has
waived arguments concerning the EEOC charge and conciliation efforts by posing
them thirteen years after this case commenced.” (ECF No. 277, p. 14, 2019 WL
5555676, at *7 (D. Md. October 28, 2019). Likewise, the EEOC has similarly
waived assertions of entitlement to “owed interest.”

I am therefore respectfully requesting the Court to enter an Order denying
EEOC’s claim for owed interest and relieve the parties of the burden of having to

 
Case 1:07-cv-02500-RDB Document 282 Filed 01/24/20 Page 3 of 3

conduct further discovery and file motions on an issue that has been waived by the
EEOC.

However, if the Court believes further briefing is necessary, I am prepared to
file a Motion for Partial Summary Judgment with supporting authorities regarding.
owed interest. Unfortunately, the Scheduling Order entered by the Court on August
2, 2019 (ECF No. 263) makes no provision for the filing of such a motion. I request
the Court’s guidance in that regard.

Thank you for your kind consideration in this matter.
Very truly yours,

Ore Yrtters

James J. Nolan, Jr.
Assistant County Attorney

Electronically Filed on January 24, 2020
